Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  CITIFINANCIAL, INC.,


 
                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00033-CV

  AN ORIGINAL PROCEEDING
	         IN MANDAMUS




MEMORANDUM OPINION


	Pending before the Court is Relator's motion to dismiss this original proceeding pursuant to
Tex.R.App.P. 42.1 because the underlying dispute has been resolved and the issues presented in the
mandamus proceeding are moot.  We grant the motion and dismiss the mandamus proceeding.

October 11, 2007					

							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating